COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-18-00163-CR


Ex parte Taymor Travon McIntyre           §   From Criminal District Court No. 2

                                          §   of Tarrant County (1511547D)

                                          §   August 16, 2018

                                          §   Per Curiam

                                          §   (p)


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Taymor Travon McIntyre shall pay all

costs of this appeal, for which let execution issue. See Tex. R. App. P. 31.3.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM